Citation Nr: 1047799	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  02-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether the reduction of improved (nonservice-connected) 
pension award due to unreported income for the period from 
January 22, 2008 was proper.

2.  Entitlement to an increased (compensable) rating for service-
connected right index finger fracture residuals.

3.  Entitlement to service connection for arthritis of the lumbar 
spine.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (the RO).

In an August 2000 rating decision, the RO, in pertinent part, 
denied the Veteran's claim of entitlement to service connection 
for chronic essential hypertension.  In March 2003, the RO denied 
entitlement to service connection for headaches and arthritis of 
the lumbar spine; and granted service connection for residuals of 
a right index fracture, with a noncompensable [zero percent] 
disability rating assigned.  

In May 2008, the Veteran's nonservice-connected pension award was 
amended and reduced effective January 22, 2008 based upon his 
newly submitted information regarding his countable income and 
his statement that he separated from his wife, G.C.

In March 2006, the Board continued the noncompensable disability 
rating assigned to the Veteran's index finger fracture residuals 
and denied service connection for chronic essential hypertension 
and arthritis of the lumbar spine.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a Memorandum Decision dated 
October 16, 2008, the Court vacated the Board's decision and 
remanded the case.  In essence, the Court's decision stated that 
the medical examinations provided to the Veteran by VA were 
inadequate for rating purposes.

In June 2009, the Board remanded the Veteran's index finger, 
hypertension, and lumbar spine disability claims.  The agency of 
original jurisdiction (AOJ) continued the previous denial of the 
claims in an October 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

In April 2008, the Board denied service connection for headaches.  
The Veteran appealed the Board's decision to the Court.  In a 
Joint Motion for Remand dated August 19, 2009, the Court vacated 
the Board's decision and remanded the case.  In essence, the 
Court's decision stated that the medical examination provided to 
the Veteran by VA was inadequate for rating purposes.

The issues of entitlement to an increased disability rating for 
the service-connected right index finger, as well as entitlement 
to service connection for arthritis of the lumbar spine, 
hypertension, and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As an initial matter, the Board observes that prior to the 
adjudication of his claim regarding the propriety of the 
reduction of pension benefits by the Committee on Waivers and 
Compromises in August 2008, the Veteran submitted a June 2008 VA 
Form 9 whereon he asked for a hearing before the Board.  However, 
in as much as this request for a hearing was submitted before the 
February 2010 statement of the case was issued and a subsequent 
substantive appeal was received from the Veteran, the Board 
concludes that the request was untimely and will be rejected.  
See 38 C.F.R. § 20.703 (Requests for hearings before a 
substantive appeal has been filed will be rejected).  Neither the 
Veteran's March 2010 substantive appeal nor subsequent statements 
from his attorney suggest that a hearing before the Board is 
desired.  According, the Board will proceed with a decision.  




FINDINGS OF FACT

1.  The Veteran has been rated permanently and totally disabled 
for VA nonservice-connected pension purposes, from August 2000.

2.  In May 2006 and May 2007, the RO received statements from the 
Veteran and his spouse indicating that the Veteran's spouse be 
removed from the Veteran's VA pension award so her income will 
not be counted; evidence was received at that time which 
documented the Veteran's spouse's unearned income which was 
previously unreported in 2003 and 2004.

3.  The Veteran was notified in January 2008 that the RO proposed 
to reduce his VA nonservice-connected pension benefit.  The 
Veteran subsequently submitted a statement indicating that he was 
estranged from his wife.

4. The Veteran was notified in May 2008 that his VA nonservice-
connected pension benefit would be reduced effective January 22, 
2008, when the Veteran and his wife became estranged.


CONCLUSION OF LAW

The Veteran's nonservice-connected pension benefit was properly 
reduced.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.3(a), 3.21, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
In Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that the 
statute at issue in such cases (Chapter 53) was not found in 
Title 38, United States Code, Chapter 51 (i.e., the laws changed 
by VCAA).

General Legal Criteria

Non service-connected pension is a benefit payable by VA to a 
Veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA given the recipient's 
circumstances. Income eligibility for pension, and the amount of 
any pension payable, is determined by subtracting the Veteran's 
annual family countable income from the maximum annual pension 
rate applicable to the Veteran's circumstances.  The maximum 
annual pension rate is adjusted from year to year.

Basic entitlement to such pension exists if, among other things, 
the Veteran's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), (b), (d)(4).  The 
MAPR is published in Appendix B of VA Manual M21-1 and is to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.

Non-service-connected pension benefits shall be terminated if 
countable annual income exceeds applicable income limitations.  
The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, and 
such notice must be provided when the recipient acquires 
knowledge that his income has changed.  38 C.F.R. §§ 3.277, 
3.660(a) (1) (2010).

Under the provisions of 38 C.F.R. § 3.271, payments of any kind 
from any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272. See 38 C.F.R. §§ 3.271, 3.272 
(2010).  Income from SSA and earned income are not specifically 
excluded under 38 C.F.R. § 3.272.  The rate at which the Veteran 
may be paid pension is reduced by the amount of the Veteran's 
countable annual income.  38 C.F.R. § 3.23 (2008).

Recurring income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and which 
will continue throughout an entire 12-month annualization period, 
will be counted as income during the 12-month annualization 
period in which it is received or anticipated.  38 C.F.R. § 
3.271(a)(1).

Nonrecurring income received or anticipated on a one-time basis 
during a 12-month annualization period, will be counted as income 
for a full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall be 
added to the beneficiary's annual rate of income for a 12- month 
annualization period commencing on the effective date on which 
the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

The term "Veteran's annual income" for purposes of improved 
pension eligibility includes the Veteran's annual income and the 
annual income of the Veteran's dependent spouse.  38 C.F.R. § 
3.23(d)(4).

In 2008, the maximum annual rate of improved pension for a 
Veteran was $11,181 ($931 per month) and the maximum annual rate 
of improved pension for a Veteran and his dependent spouse was 
$14,643 ($1220 per month).  See VA Manual M21- 1, Part I, 
Appendix B (Change 56, December 5, 2008); 38 U.S.C.A. § 1521; 38 
C.F.R. § 3.23.

Analysis

In February 2000, the Veteran applied for VA nonservice-connected 
disability pension benefits.  In an August 2000 rating decision, 
entitlement to pension benefits was granted, effective in March 
2000.  In an October 2000 letter, the Veteran was notified of the 
award of pension benefits and his rate of payment.  The October 
2000 letter advised him that he was obligated to provide prompt 
notice of any change in income or net worth or dependency status, 
as well as whether he and his spouse separate.  An April 2003 
letter also notified the Veteran that his rate of VA pension 
depends on total "family" income which includes his income and 
that of any dependents, and a copy of VA Form 21-8768 was 
included with the letter.  Further, the Veteran was notified in 
the April 2003 letter that he must report any changes in his 
income or that of his dependents, and that a failure to provide 
such would result in the creation of an overpayment which would 
be subject to recovery. 

A January 2008 letter to the Veteran advised him of proposed 
reduction to his VA pension from February 1, 2003 because 
evidence of unreported income was received.  As noted in this 
letter, the Veteran had been paid $1220 a month when he was due 
$1122 per month due to his wife's unreported income.  
In response to the January 2008 letter, the Veteran submitted a 
statement on January 23, 2008 indicating that his spouse no 
longer stays with him because they separated on January 22, 2008.  
Specifically, the Veteran requested that she be removed from his 
VA pension so her income would not be countable in the evaluation 
of his level of pension benefits.  He therefore requested that 
his financial status be updated in order to avoid overpayment.  

The Board also observes that in subsequent statements dated April 
2008 and a Financial Status Report dated June 2008 were received 
from the Veteran which documented the Veteran's separation from 
his spouse on January 22, 2008.  A letter to the Veteran dated in 
May 2008 informed the Veteran that his VA pension will be reduced 
because he and his spouse are estranged.  As such, the Veteran's 
spouse was removed from the Veteran's pension award effective 
January 22, 2008, when the Veteran and his spouse separated, and 
the Veteran's monthly rate was adjusted to $931.00 (the maximum 
monthly amout for a Veteran with no dependents).  

The law states that a pension benefit is to be reduced by the 
amount of the claimant's annual income.  See 38 U.S.C.A. § 1521.  
Therefore, consideration of the additional, previously unreported 
income of the Veteran's spouse and their estrangement resulted in 
a reduction of the calculated pension benefit.  Further, because 
the Veteran had received monetary benefits in excess of the 
amount to which he was entitled, an overpayment of $664.70 was 
created.  See 38 C.F.R.        § 1.962 (2010).  The Board notes, 
however, that the Committee on Waivers and Compensation waived 
the $664.70 of indebtedness to VA due to the Veteran's health and 
financial hardship.  

The Board finds that VA acted in accordance with the law in 
reducing the Veteran's VA pension benefit.  VA notified the 
Veteran that a change in the status of a dependent, or separation 
from his spouse, would affect his VA disability pension benefits.  
Written notification is considered adequate even if the Veteran 
did not actually read the notification because that was his 
responsibility, not VA's.  The Veteran was clearly told of the 
proposed action.  He was told that although VA would continue 
payments for 60 days (as he was permitted this amount of time to 
submit evidence if the action being taken by VA was improper), he 
should request adjustment if he expressed disagreement with the 
proposed action.  The Veteran was told exactly what steps to take 
and the circumstances under which he was not entitled to the 
benefits.  

The Board notes it significant that the Veteran has not asserted 
that the additional income for his wife that was ultimately 
discovered and which lead up to the reduction in his pension 
benefits was incorrect.  Rather, he asserts that he had earlier 
informed VA of this income and that the income should not be 
applied to his pension benefits since he and his wife had 
separation.

After review of the evidence, the Board concludes that the 
Veteran's VA nonservice-connected pension benefit was properly 
reduced due to his estrangement from his spouse.  The evidence 
shows that the Veteran and his wife separated on January 22, 
2008.  Effective that date, the reduction in the level of his 
pension benefit from a Veteran with a dependant spouse to that of 
a Veteran without dependents was proper and correct.  

In reaching this decision, the Board acknowledges the Veteran's 
recent contention contained in his March 2010 VA Form 9 wherein 
he now asserts that he was separated from his wife for only a 
period of three weeks beginning in January 2008 and that the 
Veteran's spouse had left only because of VA pending action to 
reduce his pension benefit.  Similarly, the Board has considered 
the Veteran's reports that he informed VA employees of his wife's 
income for three years and that VA staff should have therefore 
been aware of the income.  

In determining whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of a Veteran.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board has considered this statement; 
however, it is inconsistent with prior statements given by the 
Veteran.  Specifically, in an April 2008 statement to VA, he 
wrote "Yes I have been estranged or separated since [January 22, 
2008] . . . because of marital discord."  Likewise, on the June 
2008 Financial Status Report, the Veteran wrote "my wife and I 
are estranged or separated."  These earlier statements show that 
the Veteran and his wife were separated in April and June 2008 
several months after the Veteran first notified VA of his 
separation.  These statements are in stark contrast to the 
Veteran's more recent statement alleging only a short period of 
separation.  Because of the inconsistency in these statements 
when compared to earlier statements showing a separation well 
beyond the three weeks now asserted by the Veteran, the Board 
concludes that the recent March 2010 statement lacks credibility 
and is of no probative value.  Furthermore, the Veteran's overall 
veracity with respect to this matter must be called into 
question.

With respect to the Veteran's assertions that he informed the RO 
of his wife income on several occasions prior to the reduction in 
his pension benefits, the Board finds his contentions lack 
credibility.  In this regard, the Veteran's claims folder is 
silent for any income verification report or other statement from 
the Veteran prior to January 2008 discussing this additional 
income.  Furthermore, as mentioned above, the Veteran's 
conflicting statements regarding his separation from his wife 
show that the Veteran is not credible.  Accordingly, these 
statements lack probative value.  

Accordingly, the Board finds the Veteran's statements asserting a 
shortened period of separation and earlier submission of evidence 
of his wife's income prior to January 2008 lack credibility and 
are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 


ORDER

The decision to reduce the Veteran's nonservice-connected pension 
benefits, effective January 22, 2008, was correct, and the appeal 
is denied.


REMAND

Service connection for Arthritis of the Lumbar Spine

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, including arthritis, service 
connection may be presumed to have been incurred in service if 
the disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to the Board's June 2009 remand and in accordance with 
the Court's October 2008 Memorandum Decision, the Veteran was 
provided an October 2009 VA examination in order to address the 
etiology of his current arthritis of the lumbar spine.  After a 
review of the Veteran's claims folder, consideration of the 
Veteran's complaints, and examination, the VA examiner concluded 
that "[r]eview of the [V]eteran's SMR/C-file does not indicate a 
chronic condition of the lumbar spine at the time of discharge to 
aid him in his current claim.  There is no objective evidence to 
support the claim that the current degenerative joint disease of 
the lumbar spine was caused or made worse from active military 
service.  Given the current findings and his given age of 61 
years the current findings are more likely than not caused by 
repetitive use and or injury following release from active 
military service."

However, the October 2009 VA examination failed to address the 
significance, if any, of a VA examination dated in May 1970 (less 
than a year after the Veteran's discharge from service) during 
which the Veteran complained of frequent back pains since 
discharge and while in service.  Although a musculoskeletal 
examination conducted at that time was within normal limits, the 
examiner did not address whether these complaints of back pain in 
May 1970 were an initial manifestation of his current arthritis.  
See §§ 3.307, 3.309(a).  In light of the foregoing, the Board 
finds that an additional medical opinion addressing the issue of 
entitlement to service connection for arthritis of the lumbar 
spine is needed.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].  



Service connection for Hypertension and Higher Evaluation for 
Right Index Finger Disability

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that compliance 
with remand instructions is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.

With regard to the Veteran's right index finger claim, the 
Board's June 2009 remand, in accordance with the Court's October 
2008 Memorandum Decision, requested that a VA examination be 
obtained in order to evaluate the severity of the Veteran's 
service-connected right index finger disability during a flare-
up.  In October 2009, the Veteran was provided a VA examination 
for his right index finger disability.  Although the Veteran 
complained of intermittent flare-ups, it is unclear from the VA 
examination report if the examination, to include range of motion 
testing, occurred during a flare-up of the Veteran's right index 
finger as requested in the prior Remand.

With respect to the Veteran's hypertension claim, the Board's 
June 2009 remand, in accordance with the Court's October 2008 
Memorandum Decision, requested that a VA examination and medical 
nexus opinion be obtained as to the nature and etiology of the 
Veteran's currently diagnosed hypertension.  The examiner was 
asked to determine (1) whether the Veteran's hypertension existed 
prior to service, and if so, whether it was aggravated by service 
and (2) whether any relationship exists between the hypertension 
and the Veteran's military service.  

In October 2009, the Veteran was provided a VA examination for 
his hypertension.  The VA examiner reviewed Veteran's claims 
folder, considered his complaints, and examined the Veteran.  The 
examiner subsequently concluded that "[t]here is no objective 
evidence of Essential Hypertension within the C-file/SMR to 
support the claim that [the Veteran's] condition of Essential 
Hypertension existed during a period of active military service 
nor is there treatment for this condition within a period of 
active military service."  Crucially, the VA examiner failed to 
address whether the Veteran's hypertension existed prior to 
service, and if so, whether it was aggravated by service as 
requested in the prior Remand.    

Because the October 2009 VA examination report was not in full 
compliance with the Board's remand instructions in the June 2009 
remand, an additional medical examination addressing the issue of 
entitlement to an increased disability rating for a right index 
finger disability and an additional medical opinion addressing 
the issue of entitlement to service connection for hypertension 
are needed.  See Charles and McLendon, both supra; see also 
38 C.F.R. § 3.159(c)(4) (2010). 

Service connection for Headaches

As noted above, the Court remanded the Veteran's claim via an 
August 2009 Joint Motion for Remand.  The Court in essence 
indicated that the Board did not fulfill its duty to provide 
adequate reasons or bases in rebutting the statutory presumption 
of soundness and did not provide an adequate VA examination with 
respect to the Veteran's headaches in May 2006.  In particular, 
the VA examiner relied on inadequate information in rendering his 
medical nexus opinion.  

Pertinently, the Court documented the Veteran's 1967 entrance 
examination, which noted "'head injury' - hit across bridge of 
nose ball bat 5 years ago; no subsequent complaint" as well as 
the Veteran specifically denying having "frequent or severe 
headaches" at the time of entrance.  The Court therefore found 
that the Board's reliance on the July 1967 entrance examination 
in rebutting the presumption of soundness under 38 C.F.R. 
§ 3.304(b) which only notes a history of a preservice head injury 
in its reasons and bases was inadequate.  The Court specifically 
cited 38 C.F.R. § 3.304(b)(1), stating that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
The Court ordered the Board to provide adequate statement of 
reason or bases as to why the presumption of soundness was 
rebutted.  Further, the Board should clarify its finding that 
"element (2) [evidence of inservice incurrence or aggravation of 
a disease or injury] has been satisfied to the extent that an 
inservice disease has been demonstrated; inservice disease has 
not."  

Additionally, the Court found that a new VA examination should be 
ordered because it did not appear that the examiner based his 
opinion on a thorough review of the Veteran's service treatment 
records.  The VA examiner stated in the May 2006 report that "at 
age 13 [the Veteran] was hit with a hard ball that busted his 
blood vessel in his left eye and also he had an orbital fracture.  
Four months later, he was hit between the eyes with a baseball 
bat, and both of these times he lost consciousness."  However, 
the service treatment records reflected only one head injury.  
The VA examiner also stated that "when [the Veteran] went into 
the Army, the military knew that he had a history of headaches" 
despite the service treatment records providing no basis for that 
statement.  The examiner further found that "[n]o reports of 
headaches seen in [the Veteran's] records," which appear to 
conflict with his earlier finding that the military had knowledge 
of the Veteran's headaches.  Based on the inadequate and 
contradictory findings made by the VA examiner, the Court held 
that the claim should be remanded for a new examination.  

Finally, the Court held that on remand, the Board should allow 
the Veteran to submit additional evidence and argument regarding 
his claim and the Board may seek any additional evidence it deems 
necessary for a timely resolution of the claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

There is of record no opinion of probative value which discusses 
the etiology of the Veteran's headaches.  In light of the 
foregoing, and the instructions in the August 2009 Joint Motion 
for Remand, the Board finds that a VA examination and medical 
opinion are needed in order to render a decision in this case.  
See Charles and McLendon, both supra; see also 38 C.F.R. 
§ 3.159(c)(4) (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for an 
examination of the Veteran's index finger.  
Such examination should be scheduled 
during a time of flare-up, which 
according to the Veteran coincides with 
cold weather.  

The examining health care professional 
should indicate in his/her report whether 
the Veteran experienced flare-ups at the 
time of examination.  If examination 
during a period of flare-up is not 
possible, the examination report should 
fully explain why such examination was 
not possible.  The examiner should then, 
based on a review of the claims folder, 
examination of the Veteran, and history 
reported by the Veteran, proffer an opinion 
as to the degree of disability manifested 
by the Veteran's service connected index 
finger disability during a period of flare-
up.   

Regardless of whether or not the Veteran 
experiences flare-ups at the time of 
examination, the examiner should be asked 
to identify the degree, if any, of any 
functional loss due to the service-
connected disability, to include factors 
such as limitation of motion, weakness, 
fatigability, incoordination due to pain 
and during a flare-up.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

2.  The RO/AMC should also arrange for the 
Veteran to undergo a VA examination for his 
headaches disability. The examiner must 
provide an opinion, with supporting 
rationale, as to the following:

a.	Provide an opinion as to whether 
there is clear and unmistakable 
evidence that the Veteran had a 
chronic disability manifested by 
headaches prior to his entry onto 
active duty;

b.	If the VA examiner determines that 
the Veteran's current disability 
manifested by headaches pre-existed 
his military service, provide an 
opinion as to whether there is 
clear and unmistakable evidence 
that it was NOT aggravated to a 
permanent degree in service beyond 
that which would be due to the 
natural progression of the 
disability; and  

c.	If the VA examiner determines that 
the Veteran's disability 
manifested by headaches did not 
pre-exist his military service, 
provide an opinion as to whether 
it is at least as likely as not 
(i.e. 50 percent or greater 
probability) that the Veteran's 
current headaches disability is 
etiologically related to his 
military service.

3.  The RO/AMC should also arrange for a 
physician to review the Veteran's claims 
folder and, with respect to the Veteran's 
diagnosed hypertension and arthritis of the 
lumbar spine, render an opinion as to the 
following:

a.	Provide an opinion as to whether 
there is clear and unmistakable 
evidence that the Veteran had 
hypertension prior to his entry 
onto active duty;

b.	If the VA examiner determines that 
the Veteran's current hypertension 
pre-existed his military service, 
provide an opinion as to whether 
there is clear and unmistakable 
evidence that it was NOT aggravated 
to a permanent degree in service 
beyond that which would be due to 
the natural progression of the 
disability;  

c.	If the VA examiner determines that 
the Veteran's hypertension did not 
pre-exist his military service, 
provide an opinion as to whether it 
is at least as likely as not (i.e. 
50 percent or greater probability) 
that the Veteran's current 
hypertension is etiologically 
related to his military service; 
and  

d.	Provide an opinion as to whether 
it is at least as likely as not 
(i.e. 50 percent or greater 
probability) that the Veteran's 
current arthritis of the lumbar 
spine is related to his military 
service, and whether the Veteran's 
complaints of back pain during the 
May 1970 VA examination were a 
manifestation of his current 
arthritis within one year of 
discharge from service.

The examiner should indicate in 
his/her report that the claims folder 
was reviewed.  A rationale for all 
opinions expressed should be 
provided.  If the physician 
determines that an examination of the 
Veteran is necessary with respect to 
the hypertension and/or lumbar spine 
claims, an examination should be 
scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, 
the examiner should be advised that 
the term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.

4.  After undertaking any additional 
evidentiary or procedural development it 
deems necessary, the RO/AMC should then 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the RO/AMC should provide the Veteran and 
his attorney with a supplemental statement 
of the case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


